United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF AGRICULTURE,
ANIMAL HEALTH INSPECTION SERVICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-731
Issued: June 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 14, 2008 appellant timely appealed a November 2, 2007 merit decision of an
Office of Workers’ Compensation Programs’ hearing representative, who affirmed the
termination of her medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s medical
benefits for the condition of temporary aggravation of preexisting depression effective
December 14, 2006.
FACTUAL HISTORY
This is the second appeal in this case. The Board issued a decision on September 29,
1993 reversing the Office’s October 23, 1991 decision, which terminated benefits for an
aggravation of depression. The Board also set aside the Office’s October 23, 1991 decision with
respect to appellant’s orthopedic condition, sleep apnea with attendant surgery and a July 1988

recurrence. The case was remanded for further proceedings to be followed by a de novo
decision.1 The facts and the circumstances of the case up to that point are set forth in the Board’s
prior decision and are incorporated herein by reference.
With regard to appellant’s psychiatric condition, she was treated by Dr. Jane Lauchland, a
Board-certified psychiatrist. In an October 6, 2003 letter, the Office requested, but did not
receive, a current medical report regarding her psychiatric condition.
In a November 12, 2003 letter, appellant’s medical provider requested that the claim be
expanded to include bipolar affective disorder and bipolar effective disorder in partial or
unspecified remission. By letter dated March 26, 2004, the Office advised her that the accepted
conditions in her case include aggravation of depression and cerebral injury with mild
impairment of cognitive functioning. It noted that bipolar affective disorder and bipolar effective
disorder in partial remission were not accepted conditions. The Office requested additional
evidence if appellant wished to expand her claim to include those diagnoses.
By letter dated June 17, 2004, the Office wrote Dr. Lauchland and requested a current
medical report discussing the work-related psychiatric condition. It noted the last medical report
of file was dated July 28, 2000. On June 28, 2004 Dr. Lauchland’s office advised a current
authorization from appellant was needed to release the requested medical report. On July 6,
2004 the Office forwarded the necessary paperwork to appellant so current medical information
could be obtained. It did not receive a response.
On February 16, 2006 the Office referred appellant, together with the medical record, a
statement of accepted facts, and a list of questions, to Dr. Sanford Pomerantz, a Board-certified
psychiatrist, for a second opinion evaluation.
In a March 10, 2006 report, Dr. Pomerantz reviewed the statement of accepted facts and
the medical record, including psychiatric and medical treatment and the questions provided. He
diagnosed major depressive disorder, recurrent (possible bipolar II). Dr. Pomerantz stated it was
difficult to determine whether the accepted condition of aggravation of preexisting depression
remained active and was causing residual systems. He noted that appellant had recurrent
depression both before and after the claimed injury and there were no clear patterns to her
depressions. Dr. Pomerantz also stated it was very difficult to see any cause and effect between
her recurrent depressions and the work injuries 1986 and 1987. He stated “I do n[o]t think there
is a direct correlation between [appellant’s] recurrent depressions and the type of accidents she
had.” Dr. Pomerantz could not detect any evidence of brain damage and that appellant’s
recurrent depressions seemed to be independent of any head injury. He also advised that
appellant was unable to perform her date-of-injury position of veterinary medical officer without
restrictions. Dr. Pomerantz explained that appellant lacked the motivation or stamina to do so
and she has been out of the workforce for so long she would not be knowledgeable of current

1

Docket No. 92-680 (issued September 29, 1993). Appellant’s injury of December 19, 1986 was accepted for
left shoulder girdle strain, lumbosacral strain and cerebral injury and expanded to include a temporary aggravation
of preexisting depression. The work injury of June 23, 1987 was accepted for paraspinous muscle spasm of the neck
and low back and tendinitis of the left and right shoulders.

2

procedures. He recommended appellant continue with cognitive psychotherapy and her
medications.
In a decision dated October 16, 2006, the Office denied appellant’s claim for
consequential sleep apnea and resultant surgery on July 18, 1988. It found the weight of the
medical evidence established that the temporary aggravation caused by the work injuries had
ceased.
On October 16, 2006 the Office issued a notice proposing to terminate appellant’s
entitlement to medical benefits for the condition of temporary aggravation of preexisting
depression. It found that Dr. Pomerantz’ March 10, 2006 medical report represented the weight
of the medical evidence and established that the temporary aggravation caused by the work
injuries had ceased. Moreover, appellant’s bipolar condition was not related to the work injuries.
In response to the October 16, 2006 notice of proposed termination, appellant submitted
two statements dated October 16, 2006.
In an October 25, 2006 report, Dr. Lauchland reviewed appellant’s medical treatment
since October 6, 2003. She stated that appellant had bipolar disorder and experienced
vacillations in mood, which were either precipitated by situational distress or aware of an
endogenous etiology. Dr. Lauchland advised that appellant’s current diagnoses were bipolar
disorder with moderate depressed mood and cognitive disorder. She noted that appellant had
depressive swings, which were often disabling and that she continued to remain variably
dysfunctional, often without warning. Dr. Lauchland found that appellant’s mood symptoms
precluded any ongoing gainful employment and that her cognitive difficulties remained static on
clinical examination.
By decision dated December 14, 2006, the Office terminated appellant’s medical benefits
effective that day on the grounds that the weight of the medical evidence established that her
injury-related psychiatric condition ceased and that the bipolar disorder was not related to her
work injuries of December 19, 1986 and January 21, 1987. It based the termination on the
opinion of Dr. Pomerantz.
On January 8, 2007 appellant disagreed with the Office’s December 14, 2006 decision
and requested a review of the written record. In a January 4, 2007 report, Dr. Lauchland stated
that appellant’s ability to cope with her ongoing depression was currently compromised by her
cognitive deficits suffered as a result of the car accident. Prior to her accident, appellant was
able to use cognitive and behavioral strategies to manage her mood, but currently (and since the
accident) her head injury made that more difficult. She found that appellant’s current
aggravation of preexisting depression remained a result of her head injury sustained when she
was employed by the Federal Government.
By decision dated November 2, 2007, an Office hearing representative affirmed the
December 14, 2007 decision terminating appellant’s entitlement to medical benefits. The
hearing representative noted confusion in the record regarding whether appellant had depression
or a bipolar disorder and found that Dr. Lauchland determined that appellant’s condition was
most appropriately diagnosed as bipolar disorder. The hearing representative found that

3

Dr. Lauchland’s January 4, 2007 report, submitted subsequent to the Office’s termination of
benefits, was sufficient to create a conflict in medical opinion with the report of Dr. Pomerantz.
The hearing representative directed referral to a Board-certified psychiatrist for an impartial
medical evaluation to determine if appellant continued to have an aggravation of her preexisting
emotional condition due to her work injuries.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.2 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.3 The Office’s burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability. To terminate authorization for medical treatment, the
Office must establish that an employee no longer has residuals of an employment-related
condition which require further medical treatment.5
ANALYSIS
The Office accepted that appellant sustained temporary aggravation of preexisting
depression. It terminated her entitlement to medical benefits effective December 14, 2006 on the
grounds that the condition had ceased. The Office accorded determinative weight to the second
opinion evaluation of Dr. Pomerantz, a Board-certified psychiatrist.
The Board finds Dr. Pomerantz’ report is sufficiently well rationalized to establish that
appellant’s employment-related emotional condition had resolved. In a comprehensive report
dated March 10, 2006, he reviewed the statement of accepted facts and the medical record.
Dr. Pomerantz addressed appellant’s psychiatric and medical treatment and the questions
submitted by the Office. He noted that she experienced recurrent depression both before and
after the work injuries with no clear pattern. Dr. Pomerantz did not find a direct correlation
between appellant’s recurrent depression and the work injuries. He found no cause and effect
relationship between the work injuries and the preexisting bipolar disorder. Dr. Pomerantz found
no basis on which to attribute any continuing depression to her federal employment.
In her October 25, 2006 report, Dr. Lauchland advised that appellant had bipolar disorder
and experienced vacillations in mood sometimes precipitated by situational distress and
sometimes appearing to be of endogenous etiology. She concluded that appellant’s mood
2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
3

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Anna M. Blaine, 26 ECAB 351 (1975).

4

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); Larry Warner, 43 ECAB 1027 (1992).

5

T.P., supra note 4; Furman G. Peake, 41 ECAB 361, 364 (1990).

4

symptoms preclude any ongoing gainful employment and that her cognitive difficulties remain
static on examination. Dr. Lauchland, however, did not provide an explanation as to how
appellant’s work-related condition of temporary aggravation of preexisting depression remained
active or disabling. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.6 The
medical evidence of record, at the time the Office terminated benefits for the accepted
aggravation of depression condition, did not support any ongoing residuals of the accepted
depression.
Dr. Pomerantz’ March 10, 2006 report is based on an accurate factual background and
provides sufficient medical rationale for his conclusion.7 The Office, therefore, met its burden of
proof to terminate appellant’s medical benefits as the weight of the medical evidence indicates
that the condition of temporary aggravation of preexisting depression had ceased effective
December 14, 2006.8
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s medical
compensation benefits for the condition of temporary aggravation of preexisting depression
effective December 14, 2006.

6

Willie M. Miller, 53 ECAB 697 (2002).

7

Michael S. Mina, 57 ECAB 379 (2006) (In accessing medical evidence, the weight of such evidence is
determine by its reliability, its probative value and its convincing quality; the opportunity for and thoroughness of
examination, the accuracy and completeness of the physician’s knowledge of the facts and medical history, the care
of analysis manifested and the medical rationale expressed in support of the physician’s opinion, are facts which
determine the weight to be given to each individual report).
8

The Board notes that the Office hearing representative remanded the case for further development on the issue
of whether appellant has any work-related emotional condition after December 14, 2006. This aspect of the case
remains in an interlocutory posture as no decision was issued, pursuant to the hearing representative’s instructions,
at the time the present appeal was docketed on January 14, 2008. Thus, the Board has no jurisdiction over whether
appellant has any continuing employment-related residuals after December 14, 2006. See 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 2, 2007 is affirmed.
Issued: June 8, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

